Title: To Thomas Jefferson from Nicolas & Jacob van Staphorst, 31 January 1788
From: Nicolas & Jacob van Staphorst
To: Jefferson, Thomas



Amsterdam 31 January 1788

We were honored in due time with your Excellency’s respected favor of 3rd. Inst. and have postponed replying to it, in the hope We should be able to advise the Discharge of the Fifty One Thousand Guilders due by the United States the 1st. Instant at the House of Hry. Fizeaux & Co. which we should certainly have accomplished, had not our Colleagues’ different Opinion on the Subject been fortified by your Excellency’s Letter of 30. Ulto. confining your Wishes that the Interest only upon this Engagement might be paid, and the Redemption of the Capital await further Orders from the Board of Treasury. A Corroboration whereof by Mr. Adams, and his Requisition for Three Thousand Pounds Sterling indispensably necessary for himself and Colonel Smith previous to their Departure from Europe, defeated all the Progress We had made in bringing over Messrs. Willinks to our Sentiments upon this Business.
A Letter [is] since received from the Commissioners of the Treasury explaining the actual Situation of the Finances of the United States, and the utter impossibility of their remitting, prior to the Operation of the New Federal Government, for the Interests that will fall due in this Country, the Provision for which very important Object, they trust may be drawn from the Sale of the remaining Bonds of the last Loan raised here. Messrs. Willinks and ourselves will in consequence this day address your Excellency, with a Proposal on the Subject, Which being the only means to secure the Credit of the United States will we flatter ourselves be honored with your Approbation and Ratification.

Your Excellency’s succeeding, by Mr. Adams’s Retreat, to a more intimate and close Relation with the Commissioners of Loans raised in Holland for the United States, is highly pleasing to us. Your Excellency may be assured to experience every Proposition on our Part, to promote the public Good, and to evince the personal Esteem we entertain for you.
We are most respectfully Your Excellency’s Most obedient and very Humble Servants,

Nic. & Jacob Van Staphorst

